DETAILED ACTION

Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).


Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.




Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-40 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,464,411.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.
Hence, it is obvious that the claimed combination or the narrower claims of the patent would encompass the broader claimed combination of the claims of the instant application.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-11478138 is directed to “An imaging instrument comprises an elongate flexible shaft, a camera disposed at a distal end of the elongate flexible shaft, and a housing coupled to a proximal end of the elongate flexible shaft. The instrument also includes a light emitting diode (LED) within the housing and a heat dissipation system in thermal communication with the LED to transfer heat produced by the LED away from the housing.”;
US-11445988 is directed to “A method comprises determining a predicted pose of an elongate medical device within a patient anatomy. The method further comprises extracting a plurality of reference images from 3-D reference information, wherein the plurality of reference images includes a predicted reference image corresponding to the predicted pose of the elongate medical device. The method comprises capturing an x-ray image of the patient anatomy, wherein the captured x-ray image includes captured x-ray attenuation information. The method further comprises searching for a closest matching reference image between the captured x-ray image and one of the plurality of reference images. The method comprises determining an offset between the captured x-ray image and the closest matching reference image.”;
US-11298505 is directed to “An origami bellows includes a plurality of layers including a support layer having a diameter that remains fixed irrespective of axial expansion or compression of the origami bellows. The origami bellows may be used as an anti-buckling device providing lateral support to a catheter or other elongated medical instrument.”;
US-11278354 is directed to “A method includes operating an optical tracking sensor to track configurations of first and second sets of optical fiducials, the first set on a patient and the second set on a reference portion of a medical instrument including an elongated flexible body and a rigid proximal body comprising a reference portion. A teleoperational manipulator is configured to move the rigid proximal body and second set along a fixed linear path. The method includes receiving shape information from a shape sensor and determining, using the second set, a position of a reference point of the shape sensor for a plurality of insertion measurements of a position measuring device. The method also includes determining a pose of a portion of the elongated flexible body with respect to a patient anatomy using the configuration of the first set of optical fiducials, the position of the reference point, and the shape information.”;
US-11219490 is directed to “A teleoperative system includes a teleoperational manipulator, a flexible medical instrument, an entry port, a sensor system, and a control system. The flexible medical instrument is coupled to and movable by the teleoperational manipulator. The entry port provides a passageway for insertion of the flexible medical instrument into a patient body. The sensor system includes a first sensor fixedly coupled to the entry port. The control system is configured to use information transmitted by the first sensor to determine a position and orientation of the entry port with respect to the flexible medical instrument.”;
US-11202680 is directed to “A method comprises segmenting first modality image data representing a model of one or more passageways within a patient; generating a first set of points based on the segmented image data; registering the first set of points to a second set of points obtained by a second modality by: determining a set of matches between the first and second sets of points, and discarding a first subset of the set of matches based on a heuristic to generate a modified set of matches by ignoring an associated set of matches between the first and second sets of points when computing a corrective motion for the second set of points—an ignored match is included in a second subset of the set of matches when computing a second corrective motion for the second set of points; and displaying a visual representation of the passageways based on the modified set of matches.”;
US-11166646 is directed to “A method comprises advancing a medical instrument and a catheter toward a target tissue within a patient anatomy. The instrument includes a distal sheath marker and is slidably received within the catheter. The distal sheath marker includes a channel and an identification feature. A portion of the instrument is slidably received within the channel. The method further comprises depositing the distal sheath marker at a location at or near the target. The distal sheath marker indicates a farthest advancement point of the instrument within the patient anatomy. The method further comprises: after depositing the distal sheath marker, withdrawing the instrument away from the target; determining an orientation of the distal sheath marker based on the identification feature; and, after withdrawing the instrument, using the location and orientation of the deposited distal sheath marker to determine a trajectory of a distal end of the instrument at or near the target.”;
Tanimoto et al., is directed to “Micro force sensor for intravascular neurosurgery and in vivo experiment”;
Haga et al., is directed to “Biomedical microsystems for minimally invasive diagnosis and treatment”;
Tanimoto et al., is directed to “Micro force sensor for intravascular neurosurgery”;
Shapo et al., is directed to “Displacement and strain imaging of coronary arteries with intraluminal ultrasound”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/McDieunel Marc/
Primary Examiner, Art Unit 3664B